UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): July 10, 2017 MANHATTAN SCIENTIFICS, INC. (Exact name of registrant as specified in charter) Delaware 000-28411 85-0460639 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) The Chrysler Building 405 Lexington Avenue, 26th Floor
